Annual Shareholders MeetingReport To The ShareholdersMay 20, 2009 2 Forward-Looking Statements This presentation may include forward-looking statements containing expectations aboutfuture conditions and descriptions of future plans and strategies. Whitney's ability to accurately predict the effects of future plans or strategies isinherently limited such that actual results and performance could differ materially fromthose set forth in the forward-looking statements. Factors that could cause actual results to differ from those expressed in the forward-looking statements are available in Whitney’s filings with the Securities and ExchangeCommission. Whitney does not intend, and undertakes no obligation, to update or revise any forward-looking statements, whether as a result of differences in actual results, changes inassumptions or changes in other factors affecting such statements. 3 3 Weathering
